                                  Case 19-12502-LSS                     Doc 1       Filed 11/21/19           Page 1 of 25

Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Bumble Bee Parent, Inc.

2.   All other names debtor
     used in the last 8 years
                                  None
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  280 Tenth Avenue
                                  San Diego, CA 92101
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  San Diego                                                         Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.bumblebee.com


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify:




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
     24690483.1
                                       Case 19-12502-LSS                 Doc 1         Filed 11/21/19              Page 2 of 25
Debtor    Bumble Bee Parent, Inc.                                                                       Case number (if known)
          Name


7.   Describe debtor's business         A. Check one:
                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             None of the above

                                        B. Check all that apply
                                            Tax-exempt entity (as described in 26 U.S.C. §501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                             Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                             3119

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                             Chapter 7
     debtor filing?
                                             Chapter 9
                                             Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                             Chapter 12



9.   Were prior bankruptcy                  No
     cases filed by or against
     the debtor within the last 8           Yes
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment 1                                                Relationship
                                                  District                                 When                              Case number, if known




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
     24690483.1
                                Case 19-12502-LSS                      Doc 1      Filed 11/21/19            Page 3 of 25
Debtor   Bumble Bee Parent, Inc.                                                                 Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                               It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                               It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                               Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                               No
                                               Yes Insurance agency
                                                        Contact name
                                                        Phone


         Statistical and administrative information

13. Debtor's estimation of               Check one:
    available funds
                                            Funds will be available for distribution to unsecured creditors.
                                            After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                            1,000-5,000                                25,001-50,000
    creditors
                                    50-99                                           5001-10,000                                50,001-100,000
                                    100-199                                         10,001-25,000                              More than 100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                     $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
    24690483.1
Case 19-12502-LSS      Doc 1   Filed 11/21/19   Page 4 of 25




          11/21/2019




                                                11/21/2019
                        Case 19-12502-LSS         Doc 1    Filed 11/21/19     Page 5 of 25



                                                ATTACHMENT 1

                              Pending Bankruptcy Cases Filed by Affiliated Entities

                On the date hereof, each of the related entities listed below (collectively, the “Debtors”),
         including the debtor in this chapter 11 case, filed a petition in the United States Bankruptcy
         Court for the District of Delaware (the “Court”) for relief under chapter 11 of title 11 of the
         United States Code, 11 U.S.C. §§ 101–1532. Contemporaneously with the filing of their
         voluntary petitions, the Debtors filed a motion requesting that the Court jointly administer their
         chapter 11 cases for administrative purposes only.

                                     Bumble Bee Parent, Inc.
                                     Bumble Bee Holdings, Inc.
                                     Bumble Bee Foods, LLC
                                     Anova Food, LLC
                                     Bumble Bee Capital Corp.




24691146.2
           Case 19-12502-LSS        Doc 1    Filed 11/21/19     Page 6 of 25



                          UNANIMOUS WRITTEN CONSENT
                                      OF THE
                       SPECIAL RESTRUCTURING COMMITTEE
                                        OF
                            BUMBLE BEE PARENT, INC.
                               a Delaware corporation


       THE UNDERSIGNED, being all of the members of the Special Restructuring
Committee (the “Committee”) of Bumble Bee Parent, Inc., a Delaware corporation (the
“Company”), hereby consent that the actions recited herein shall be deemed the actions of
the Committee with the same effect as if taken at a duly noticed and called meeting of the
Committee, and direct that this writing be filed with the minutes of proceedings of the
Committee--all pursuant to the provisions of Section 141(f) of the General Corporation
Law of the State of Delaware as of the date set forth below:

               WHEREAS, on September 4, 2019, the Board of Directors of the
       Company, by unanimous written consent (the “Committee Consent”),
       established the Committee, appointed the undersigned as the members of
       the Committee, and delegated to the Committee full and exclusive authority
       on behalf of the Company with respect to the Designated Restructuring
       Matters (as defined in the Committee Consent), including those matters set
       forth herein;

               WHEREAS, the Committee has reviewed and considered the
       financial and operational condition of the Company and the Company’s
       business on the date hereof, including the historical and current
       performance of the Company, the assets and prospects of the Company, the
       current and long-term liabilities of the Company, the market for the
       Company’s assets, and credit market conditions, and fully considered the
       strategic alternatives available to the Company; and

               WHEREAS, the Committee has received, reviewed and considered
       the recommendations of the senior management of the Company and the
       Company’s legal, financial and other advisors as to the relative risks and
       benefits of pursuing a reorganization case under the provisions of chapter
       11 of title 11 of the United States Code (the “Bankruptcy Code”); and

              WHEREAS, the Company and certain of its affiliates previously
       entered into that certain restructuring support agreement, dated as of July
       10, 2019 (as amended, the “RSA”), which, among other things,
       contemplated the Company commencing cases under the Bankruptcy Code
       in the United States Bankruptcy Court for the District of Delaware (the
       “Bankruptcy Court”) to restructure the business and for the Company to
       obtain debtor-in-possession financing (the “DIP Financing”) from the
       lenders party to the RSA; and

              WHEREAS, the Company and its affiliates have received
       extensions to the various milestones contemplated in (i) that certain
   Case 19-12502-LSS          Doc 1     Filed 11/21/19     Page 7 of 25


Amended and Restated Credit Agreement, dated as of August 18, 2017 (as
amended, restated, supplemented or otherwise modified from time to time)
by the Collateral Agent (as defined therein) (the “Prepetition ABL
Facility”) and (ii) that certain Term Loan Agreement, dated as of August
15, 2017 (as amended, restated, supplemented or otherwise modified from
time to time) among Bumble Bee Holdings, Inc., Connors Bros. Clover
Leaf Company, the lenders party thereto from time to time and the
Administrative Agent (as defined therein) (the “Prepetition Term Loan
Facility”), which effect a forbearance with respect to such milestones; and

       WHEREAS, the Company and its affiliates have negotiated a sale
of substantially all of their assets, subject to higher or better offers, to FCF
Co., Ltd. or its affiliates (collectively, “FCF”); and

       WHEREAS, the Company intends to commence proceedings under
chapter 11 of the Bankruptcy Code to pursue approval of the sale to FCF,
subject to higher or otherwise better offers, under section 363 of the
Bankruptcy Code.

       NOW, THEREFORE, BE IT:

Commencement and Prosecution of Bankruptcy Case

        RESOLVED, that, in the judgment of the Committee, it is desirable
and in the best interests of the Company, its creditors, shareholder and other
parties in interest that a voluntary petition (the “Petition”) be filed with the
Bankruptcy Court by the Company commencing a case (the “Chapter 11
Case”) under the provisions of the Bankruptcy Code; and it is further

        RESOLVED, that each officer of the Company (each, an “Officer”
and collectively, the “Officers”) be, and each of them, acting alone or in
any combination, hereby is, authorized, directed and empowered, on behalf
of the Company, to execute, acknowledge, deliver, and verify the Petition
and to cause the same to be filed with the Bankruptcy Court at such time as
such Officer may determine; and it is further

        RESOLVED, that the Officers be, and each of them, acting alone
or in any combination, hereby is, authorized, directed and empowered on
behalf of the Company, to execute, acknowledge, deliver and verify and file
any and all petitions, schedules, statements of affairs, lists and other papers
and to take any and all related actions that such Officers may deem
necessary or proper in connection with the filing of the Petition and
commencement of the Chapter 11 Case; and it is further

        RESOLVED, that the Officers be, and each of them, acting alone
or in any combination, hereby is, authorized, directed and empowered from
time to time in the name and on behalf of the Company, to perform the
obligations of the Company under the Bankruptcy Code, with all such
actions to be performed in such manner, and all such certificates,
   Case 19-12502-LSS          Doc 1    Filed 11/21/19      Page 8 of 25


instruments, guaranties, notices and documents to be executed and
delivered in such form, as the Officer performing or executing the same
shall approve, and the performance or execution thereof by such Officer
shall be conclusive evidence of the approval thereof by such Officer and by
the Company; and it is further

        RESOLVED, that the Officers be, and each of them, acting alone
or in any combination, hereby is, authorized, directed and empowered from
time to time in the name and on behalf of the Company, to cause the
Company to enter into, execute, deliver, certify, file, record and perform
such agreements, instruments, motions, affidavits, applications for
approvals or rulings of governmental or regulatory authorities, certificates
or other documents, to pay all expenses, including filing fees, and to take
such other actions, as in the judgment of such Officers, shall be necessary,
proper and desirable to prosecute to a successful completion the Chapter 11
Case and to effectuate the restructuring or liquidation of the Company’s
debt, other obligations, organizational form and structure and ownership of
the Company, all consistent with these resolutions and to carry out and put
into effect the purposes of these resolutions, and the transactions
contemplated by these resolutions, their authority thereunto to be evidenced
by the taking of such actions; and it is further

Retention of Professionals

         RESOLVED, that the law firm of Paul, Weiss, Rifkind, Wharton &
Garrison LLP (“Paul, Weiss”) be, and hereby is, authorized, directed and
empowered to represent (a) the Company as general bankruptcy counsel to
represent and assist the Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the
Company’s rights and obligations, including the preparation and filing of
any pleadings in its Chapter 11 Case, and (b) the Company as special
litigation counsel to represent and assist the Company in connection with
any litigation related to allegations of price fixing or ancillary matters (the
“Litigation”), and to take any and all actions to advance the Company’s
rights, including the preparation of pleadings and filings in any Litigation;
and in connection with the foregoing representations, the Officers be, and
each of them, acting alone or in any combination, hereby is, authorized,
directed and empowered, on behalf of and in the name of the Company to
execute appropriate retention agreements, pay appropriate retainers prior to
and immediately upon the filing of the Chapter 11 Case, and to cause to be
filed an appropriate application for authority to retain the services of Paul,
Weiss; and it is further

       RESOLVED, that the law firm of Young Conaway Stargatt &
Taylor, LLP (“Young Conaway”) be, and hereby is, authorized, directed
and empowered to represent the Company as bankruptcy counsel to
represent and assist the Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the
Company’s rights, including the preparation and filing of pleadings in its
   Case 19-12502-LSS         Doc 1     Filed 11/21/19     Page 9 of 25


Chapter 11 Case; and in connection therewith, the Officers be, and each of
them, acting alone or in any combination, hereby is, authorized, directed
and empowered, on behalf of and in the name of the Company to execute
appropriate retention agreements, pay appropriate retainers prior to and
immediately upon the filing of the Chapter 11 Case, and to cause to be filed
an appropriate application for authority to retain the services of Young
Conaway; and it is further

        RESOLVED, that AlixPartners, LLP (“Alix”) be, and hereby is,
authorized, directed and empowered to serve as a restructuring advisor to,
among other things, represent and assist the Company in carrying out its
duties under the Bankruptcy Code and to take any and all actions to
advance the Company’s rights and obligations in connection with the
Chapter 11 Case; and in connection therewith, the Officers be, and each of
them, acting alone or in any combination, hereby is, authorized, directed,
and empowered, on behalf of and in the name of the Company, to execute
appropriate retention agreements, pay appropriate retainers, if required,
prior to and immediately upon the filing of the Chapter 11 Case, and to
cause to be filed an appropriate motion or application for authority to retain
the services of Alix; and it is further

        RESOLVED, that Houlihan Lokey, Inc. (“HL”) be, and hereby is,
authorized, directed and empowered to serve as investment banker to,
among other things, represent and assist the Company in connection with
the sale of the Company’s assets and in carrying out its duties under the
Bankruptcy Code and to take any and all actions to advance the Company’s
rights and obligations in connection with the Chapter 11 Case; and in
connection therewith, the Officers be, and each of them, acting alone or in
any combination, hereby is, authorized, directed, and empowered, on behalf
of and in the name of the Company, to execute appropriate retention
agreements, pay appropriate retainers, if required, prior to and immediately
upon the filing of the Chapter 11 Case, and to cause to be filed an
appropriate application for authority to retain the services of HL; and it is
further

        RESOLVED, that Prime Clerk LLC (“Prime Clerk”) be, and
hereby is, authorized, directed and empowered to serve as the notice,
claims, solicitation and balloting agent in connection with the Chapter 11
Case and assist the Company in carrying out its duties under the
Bankruptcy Code; and in connection therewith, the Officers be, and each of
them, acting alone or in any combination, hereby is, authorized, directed
and empowered, on behalf of and in the name of the Company to execute
appropriate retention agreements, pay appropriate retainers, if required,
prior to and immediately upon the filing of the Chapter 11 Case, and to
cause to be filed an appropriate application for authority to retain the
services of Prime Clerk; and it is further

       RESOLVED, that the Officers be, and each of them, acting alone
or in any combination, hereby is, authorized, directed and empowered, on
   Case 19-12502-LSS          Doc 1     Filed 11/21/19     Page 10 of 25


behalf of and in the name of the Company to employ any other individual
and/or firm as professionals, consultants, financial advisors, or investment
bankers to the Company as are deemed necessary to represent and assist the
Company in carrying out its duties under the Bankruptcy Code, and in
connection therewith, the Officers be, and each of them, acting alone or in
any combination, hereby is, authorized, directed and empowered, on behalf
of and in the name of the Company to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon the
filing of the Chapter 11 Case, and to cause to be filed an appropriate
application for authority to retain the services of such firms; and it is further

        RESOLVED, that the Officers be, and each of them, acting alone
or in any combination, hereby is, with power of delegation, authorized,
empowered and directed to execute and file all petitions, schedules,
motions, lists, applications, pleadings, and other papers and, in connection
therewith, to employ and retain all assistance by legal counsel, accountants,
financial advisors, and other professionals and to take and perform any and
all further acts and deeds that the Officers deem necessary, proper, or
desirable in connection with the Chapter 11 Case; and it is further

Entry into APA, Bidding Procedures Motion and Marketing Process

        RESOLVED, that in the judgment of the Committee, it is desirable
and in the best interests of the Company, its creditors and other parties in
interest, that the Company shall be, and hereby is, authorized to enter into
an asset purchase agreement (“APA”) with FCF, as guarantor, and one or
more newly formed affiliates of FCF as Buyers, and the Company and
certain of affiliates as Sellers, substantially in the form presented to the
Committee on or in advance of the date hereof, with such changes,
additions, and modifications thereto as an Officer executing the same shall
approve, such approval to be conclusively evidenced by an Officer’s
execution and delivery thereof, which APA shall be subject to higher or
better offers; and it is further

         RESOLVED, that in the judgment of the Committee, it is desirable
and in the best interests of the Company, its creditors and other parties in
interest, that the Company shall be, and hereby is, authorized to file with
the Bankruptcy Court a motion seeking approval of, among other things, (i)
a sale of all or substantially all of the Company’s assets pursuant to the
APA, which shall be subject to higher or better offers, and (ii) the proposed
bidding and auction procedures pursuant to which the Company and certain
of its affiliates will market their assets (the “Bidding Procedures Motion”);
and it is further

        RESOLVED, that in the judgment of the Committee, it is desirable
and in the best interests of the Company, its creditors and other parties in
interest, that the Company shall be, and hereby is, authorized to engage in a
marketing process for the Company’s assets, to ensure the APA provides
the highest or otherwise best offer for the Company’s assets (the
   Case 19-12502-LSS         Doc 1     Filed 11/21/19     Page 11 of 25


“Marketing Process”), with such changes, additions, and modifications
thereto as an Officer shall approve; and it is further

        RESOLVED, that in the judgment of the Committee, it is desirable
and in the best interests of the Company, its creditors and other parties in
interest, that the Company shall be, and hereby is, authorized to enter into
any ancillary documents or agreements contemplated by the APA,
substantially in the form presented to the Committee on or in advance of
the date hereof, with such changes, additions, and modifications thereto as
an Officer executing the same shall approve, such approval to be
conclusively evidenced by an Officer’s execution and delivery thereof, and
any other ancillary documents or agreements necessary or opportune to
consummate the transactions contemplated by the APA and that are
deemed by any Officer to be necessary, appropriate or desirable in
connection with the same; and it is further

       RESOLVED, that each of the Officers be, and hereby is,
authorized and empowered to file the Bidding Procedures Motion, on
behalf of the Company, and to pursue the Marketing Process and to take
any and all actions necessary or advisable to advance the Company’s rights
and obligations thereunder, including filing of additional pleadings; and in
connection therewith, each Officer, with power of delegation, is hereby
authorized and directed to take all necessary actions in furtherance of the
foregoing resolutions; and it is further

Postpetition Financing

        RESOLVED, that it is appropriate and in the best interests of the
Company to enter into, execute, deliver and perform the transactions, and
any and all other agreements, instruments and documents deemed necessary
or desirable to evidence and secure the obligations under the DIP Financing
on the terms set forth in the Credit and Security Documents (as defined
herein), including without limitation a debtor-in-possession term loan
facility in an aggregate principal amount of $80,000,000 (the “DIP Term
Loan Agreement”) to be provided by the existing agent and lenders under
the Prepetition Term Loan Facility, a debtor-in-possession asset-based
revolving credit facility in an aggregate principal amount of $200,000,000
(the “DIP ABL Credit Agreement”) to be provided by the existing agent
and lenders under the Prepetition ABL Loan Facility, and any loan or credit
agreements, promissory notes, deeds of trust, mortgages, deeds to secure
debt, security agreements, pledge agreements, assignments of leases and
rents, assignments, guaranties, subordination agreements, intercreditor
agreements, agreements with third parties (including, without limitation,
lockbox agreements, cash management agreements and deposit account
control agreements) relating to the collateral, indemnity agreements,
certificates, affidavits, financing statements, applications, notices and other
agreements of any kind or nature whatsoever substantially in the form
presented to the Committee on or in advance of the date hereof, with such
changes, additions, and modifications thereto as an Officer executing the
   Case 19-12502-LSS         Doc 1     Filed 11/21/19     Page 12 of 25


same shall approve, such approval to be conclusively evidenced by an
Officer’s execution and delivery thereof (collectively, with the DIP Term
Loan Agreement and the DIP ABL Credit Agreement, the “Credit and
Security Documents”); and it is further

        RESOLVED, that the form, terms and provisions of, the execution
and delivery of, and the performance of the transactions and obligations
contemplated by the Credit and Security Documents to which the Company
is a party be, and they hereby are, authorized, approved and adopted in all
respects and the Company is hereby authorized to (i) execute and deliver
the Credit and Security Documents to which the Company is a party, (ii)
perform its obligations thereunder, including to mortgage, charge, assign,
pledge and otherwise transfer and encumber and grant security interests in
its present and future real and leasehold property, equipment, inventory,
intangibles, undertakings and other property and assets as security for its
present and future obligations under or in connection with the DIP
Financing and the Credit and Security Documents to which the Company is
a party, and (iii) take all actions contemplated thereby; and it is further

       RESOLVED, that the Company is hereby authorized to guarantee
the obligations of the Borrower (as defined in the DIP Term Loan
Agreement and the DIP ABL Credit Agreement) and each other Credit
Party (as defined in the DIP Term Loan Agreement) and each other Loan
Party (as defined in the DIP ABL Credit Agreement) under the DIP
Financing and/or the Credit and Security Documents; and it is further

        RESOLVED, that the Officers, or any one of them, be, and each
hereby is, authorized and empowered, on behalf of and in the name of the
Company, to execute, deliver, verify and/or file, or cause to be executed,
delivered, verified and/or filed (or direct others to do so on their behalf as
provided herein) the Credit and Security Documents to which the Company
is a party and all other necessary documents (including without limitation,
all petitions, affidavits, statements, schedules, motions, lists, applications,
pleadings and other papers) with such changes therein and additions thereto
as any such Officer, in his or her sole discretion, may deem necessary,
convenient, appropriate, advisable or desirable, the execution and delivery
of such document with any changes thereto by the relevant Officer, to be
conclusive evidence that such Officer deemed such changes or additions to
meet such standard, and in connection with the Petition; and it is further

        RESOLVED, that, to use and obtain the benefits of cash collateral,
and in accordance with section 363 of the Bankruptcy Code, the Company
will provide certain adequate protection (the “Adequate Protection
Obligations”), as documented in a proposed interim DIP order substantially
in the form presented to the Committee on or in advance of the date hereof,
with such changes, additions, and modifications thereto as an Officer
executing the same shall approve, such approval to be conclusively
evidenced by an Officer’s execution and delivery thereof (the “Interim DIP
   Case 19-12502-LSS          Doc 1    Filed 11/21/19      Page 13 of 25


Order”) to be submitted for approval to the Bankruptcy Court; and it is
further

        RESOLVED, that the Company, as a debtor and debtor in
possession under the Bankruptcy Code be, and hereby is, authorized to
negotiate and incur the Adequate Protection Obligations and to undertake
any and all related transactions (collectively, the “Adequate Protection
Transactions”) and that each of the Officers be, and hereby is, authorized
and directed, and empowered in the name of, and on behalf of, the
Company, as debtor and debtor in possession, to take such actions as in his
or her reasonable discretion is determined to be necessary, desirable, or
appropriate and execute the Adequate Protection Transactions; and it is
further

        RESOLVED, that each of the Officers be, and hereby is,
authorized, directed, and empowered in the name of, and on behalf of, the
Company to take all such further actions, including, without limitation, to
pay or approve the payment of appropriate fees and expenses payable in
connection with the Adequate Protection Transactions and appropriate fees
and expenses incurred by or on behalf of the Company, which shall be
necessary, proper, or advisable to perform any of such Company’s
obligations under or in connection with the Interim DIP Order, the Credit
and Security Documents or any of the other ancillary documents and the
transactions contemplated therein and to carry out fully the intent of the
foregoing resolutions; and it is further

General Resolutions

        RESOLVED, that, in addition to the specific authorizations
heretofore conferred upon the Officers, each Officer (and his designees and
delegates) be, and hereby is, authorized and empowered, in the name of and
on behalf of the Company, to take or cause to be taken any and all such
other and further action, and to execute, acknowledge, deliver and file any
and all such agreements, certificates, instruments and other documents and
to pay all expenses, including but not limited to filing fees, in each case as in
such Officer’s (or his designees’ or delegates’) judgment, shall be necessary,
advisable or desirable in order to fully carry out the intent and accomplish
the purposes of the resolutions adopted herein; and it is further

         RESOLVED, that the Committee has received sufficient notice of
the actions and transactions relating to the matters contemplated by the
foregoing resolutions, as may be required by the organizational documents
of the Company, or hereby waives any right to have received such notice;
and it is further

        RESOLVED, that all actions and transactions heretofore taken, and
all agreements, instruments, reports and documents executed, delivered or
filed through the date hereof, by any manager or Officer of the Company in,
for and on behalf of the Company, in connection with the matters described
   Case 19-12502-LSS         Doc 1    Filed 11/21/19     Page 14 of 25


in or contemplated by the foregoing resolutions, are hereby in all respects
approved, adopted, ratified and confirmed in all respects as the true acts and
deeds of the Company as of the date such action or actions were taken; and
it is further

       RESOLVED, that, to the extent that the Company serves as the sole
member, managing member, general partner, partner or other governing
body (the “Controlling Company”) of any other company (a “Controlled
Company”), each Officer of the Controlling Company, any one of whom
may act without the joinder of any other Officer, be, and each of them
hereby is, severally authorized, empowered and directed in the name and on
behalf of the Controlling Company (acting for such Controlled Company in
the capacity set forth above, as applicable), to take all of the actions on
behalf of such Controlled Company that an Officer is herein authorized to
take on behalf of the Controlling Company; and it is further

       RESOLVED, that facsimile or photostatic copies of signatures to
this consent shall be deemed to be originals and may be relied on to the
same extent as the originals; and it is further

        RESOLVED, that this unanimous written consent may be executed
in multiple counterparts, each of which shall be considered an original and
all of which shall constitute one and the same instrument.



                             * * * * *
     Case 19-12502-LSS   Doc 1   Filed 11/21/19   Page 15 of 25




November 21
      Case 19-12502-LSS   Doc 1   Filed 11/21/19   Page 16 of 25




November 21
                                        Case 19-12502-LSS                     Doc 1         Filed 11/21/19               Page 17 of 25



      Fill in this information to identify the case:

      Debtor Name: Bumble Bee Parent, Inc., et al.

      United States Bankruptcy Court for the: District of Delaware                                                                    Check if this is an amended filing

      Case number (if known): __________________________
Fill in this information to identify the case:



    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders1                                                         12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
    debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
    include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
    among the holders of the 20 largest unsecured claims.

     Name of creditor and                   Name, telephone number and        Nature of                         Indicate if        Amount of claim
     complete mailing address,              email address of creditor contact claim                              claim is          If the claim is fully unsecured, fill in
                                                                              (for example,                                        only unsecured claim amount. If claim
     including zip code                                                                                        contingent,
                                                                              trade debts,                                         is partially secured, fill in total claim
                                                                                                              unliquidated,
                                                                              bank loans,                                          amount and deduction for value of
                                                                                                               or disputed
                                                                              professional                                         collateral or setoff to calculate
                                                                              services,                                            unsecured claim.
                                                                              and
                                                                                                                                   Total             Deduction        Unsecured
                                                                              government
                                                                                                                                   claim, if         for value        claim
                                                                              contracts)
                                                                                                                                   partially         of
                                                                                                                                   secured           collateral
                                                                                                                                                     or setoff
    FCF Co., Ltd.
    Attn: Max Chou                         FCF Co., Ltd.
    2nd Rd, 28th Floor                     Attn: Max Chou
1   #8 Min Chuan                           Phone: 886-7-339-1636                             Trade Debt                                                                 $50,536,218
    Chien Chen District                    Fax: 886-7-330-5611
    Kaohsiung                              Email: maxchou@faf.com.tw
    Taiwan, R.O.C.

    United States Department of
                                           United States Department of Justice
    Justice
                                           Attn: Antitrust Division
    Attn: Antitrust Division
2                                          Phone: 415-934-5300                               Settlement                                                                 $17,000,000
    450 Golden Gate Avenue
                                           Fax: 415-934-5399
    Box 36046, Room 10-0101
                                           Email: SanFran.ATR@usdoj.gov
    San Francisco, CA 94102

    Envases Universales de Mexico
    SAPI de CV                             Envases Universales de Mexico
    Calzada de Guadalupe 504               Phone: 52 (55) 8311 6500
3                                                                                            Trade Debt                                                                  $2,379,843
    Colonia CE                             Fax: 886-7-330-5611
    Cuautitlan 54800                       Email: ignacio.lopez@envasesuniversales.com
    Mexico




1
    On a consolidated basis. The information herein shall not constitute an admission of liability by, nor is it binding on, any Debtors with respect to all or any portion of the claims
listed below. Moreover, nothing herein shall affect the Debtors’ right to challenge the amount or characterization of any claim at a later date.




Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                               page 1


       01:25621811.1
                                    Case 19-12502-LSS                 Doc 1   Filed 11/21/19        Page 18 of 25
Debtor Bumble Bee Parent, Inc., et al.                                                            Case number (if known) ____________
                Name

    Name of creditor and               Name, telephone number and        Nature of             Indicate if   Amount of claim
    complete mailing address,          email address of creditor contact claim                  claim is     If the claim is fully unsecured, fill in
                                                                         (for example,                       only unsecured claim amount. If claim
    including zip code                                                                        contingent,
                                                                         trade debts,                        is partially secured, fill in total claim
                                                                                             unliquidated,
                                                                         bank loans,                         amount and deduction for value of
                                                                                              or disputed
                                                                         professional                        collateral or setoff to calculate
                                                                         services,                           unsecured claim.
                                                                            d
    Walmart Inc.
                                       Walmart Inc.
    Attn: Ross Higman
                                       Attn: Ross Higman                      Customer
4   702 S.W. 8th Street                                                                                                                      $2,372,000
                                       Phone: 479-273-4000                    Obligation
    Mail Stop 0215
                                       Email: ross.higman@walmartlegal.com
    Bentonville, AR 72716-0215

    Pataya Food Industries Ltd.
    No. 1011 Supalai Grand Tower
                                       Pataya Food Industries Ltd.
    27th Floor Rama 3 Road
                                       Phone: (66) 0-2119-4399
5   Chongnonsi                                                                Trade Debt                                                     $1,753,973
                                       Fax: (66) 0-2119-4370-1
    Yannawa
                                       Email: thammarat@patayafood.com
    Bangkok 10120
    Thailand


    R S Cannery Co. Ltd.
                                       R S Cannery Co. Ltd.
    255/1 Industrial Estate Soi 3
6                                      Fax: 662-709-6627                      Trade Debt                                                     $1,412,789
    Samutprakarn 10280
                                       Email: trade@rscannery.com
    Thailand




                                       Suter Co. Inc.
    Suter Co. Inc.
                                       Phone: 815-895-9186
7   258 May Street                                                            Trade Debt                                                     $1,367,385
                                       Fax: 815-895-4814
    Sycamore, IL 60178
                                       Email: partnering@suterco.com



    Advantage Sales & Marketing Inc.
                                       Advantage Sales & Marketing Inc.
    Attn: Michael O’Keefe
                                       Attn: Michael O’Keefe
8   18100 Von Karman Avenue                                                   Trade Debt                                                     $1,248,736
                                       Phone: 949-797-2900
    Suite 1000
                                       Email: press@advantagesolutions.net
    Irvine, CA 92612




    Keker & Van Nest LLP               Keker & Van Nest LLP
                                                                              Professional
9   633 Battery St.                    Phone: 415-391-5400                                                                                   $1,077,431
                                                                                Services
    San Francisco, CA 94111-1809       Email: staylor@keker.com




   Thai Union Group PCL                Thai Union Group PCL
   979/12 M Floor SM Tower             Phone: +66(0) 2298-0024
10                                                                            Trade Debt                                                     $1,016,855
   Phayathai 10400                     Fax: +66(0) 2298-0548
   Thailand                            Email: ir@thaiunion.com




Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims
        01:25621811.1
                                   Case 19-12502-LSS                Doc 1    Filed 11/21/19         Page 19 of 25
Debtor Bumble Bee Parent, Inc., et al.                                                           Case number (if known) ____________
                Name

    Name of creditor and              Name, telephone number and        Nature of            Indicate if    Amount of claim
    complete mailing address,         email address of creditor contact claim                 claim is      If the claim is fully unsecured, fill in
                                                                        (for example,                       only unsecured claim amount. If claim
    including zip code                                                                      contingent,
                                                                        trade debts,                        is partially secured, fill in total claim
                                                                                           unliquidated,
                                                                        bank loans,                         amount and deduction for value of
                                                                                            or disputed
                                                                        professional                        collateral or setoff to calculate
                                                                        services,                           unsecured claim.
                                                                           d

   Matson Integrated Logistics        Matson Integrated Logistics
11 P.O. Box 99074                     Phone: 630-203-3500                    Trade Debt                                                      $993,099
   Chicago, IL 60693                  Fax: 630-678-1567




   Princes Tuna (Mauritius) Limited   Princes Tuna (Mauritius) Limited
   New Trunk Road                     Phone: 23 (0)206 9000
12                                                                           Trade Debt                                                      $625,923
   Riche Terre, Port Louis            Fax: 23 (0)249 2300
   Mauritius                          Email: enquiries@princes.co.uk




   Graal S.A.                         Graal S.A.
   Zachodnia 22                       Phone: 556-775-820
13                                                                           Trade Debt                                                      $613,761
   Wejherowo 84-200                   Fax: 586-772-843
   Poland                             Email: biuro@graal.pl




   Crider Inc.                        Crider Inc.
   PO Box 398                         Phone: 800-342-3851
14                                                                           Trade Debt                                                      $596,903
   1 Plant Avenue                     Fax: 912-562-4435
   Stillmore, GA 30464                Email: mhowell@criderinc.com



                                      Conagra Brands Inc.
   Conagra Brands Inc.
                                      Conagra Foods Sales LLC
   Conagra Foods Sales LLC
15                                    Phone: 800-252-0610                    Trade Debt                                                      $571,442
   Eleven Conagra Drive
                                      Fax: 402-978-5504
   Omaha, NE 68102
                                      Email: parth.kaurana@conagra.com




   Peter Pan Seafoods Inc.            Peter Pan Seafoods Inc.
16 3015 112th Ave NE, Suite 100       Phone: 206-728-6000                    Trade Debt                                                      $550,848
   Bellevue, WA 98004                 Fax: 206-441-9090




   Pacific Fishing Co. Ltd.
                                      Phone: 679-344-0055
   21 Beach Street
17                                    Fax: 679-344-0400                      Trade Debt                                                      $479,461
   Levuka Ovalau
                                      Email: info@pafcofiji.com
   Fiji




Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims
        01:25621811.1
                                       Case 19-12502-LSS                  Doc 1        Filed 11/21/19             Page 20 of 25
Debtor Bumble Bee Parent, Inc., et al.                                                                         Case number (if known) ____________
                Name

    Name of creditor and                  Name, telephone number and        Nature of                     Indicate if       Amount of claim
    complete mailing address,             email address of creditor contact claim                          claim is         If the claim is fully unsecured, fill in
                                                                            (for example,                                   only unsecured claim amount. If claim
    including zip code                                                                                   contingent,
                                                                            trade debts,                                    is partially secured, fill in total claim
                                                                                                        unliquidated,
                                                                            bank loans,                                     amount and deduction for value of
                                                                                                         or disputed
                                                                            professional                                    collateral or setoff to calculate
                                                                            services,                                       unsecured claim.
   Direct Purchaser Plaintiff Class2                                           d
   Hausfeld                              Direct Purchaser Plaintiff Class
   Attn: Bonny E. Sweeney                Attn: Bonny E. Sweeney
18 600 Montgomery Street                 Phone: 415-633-1908                             Litigation                   CUD                                     Undetermined
   Suite 3200                            Fax: 415-358-4980
   San Francisco, CA 94111               Email: bsweeney@hausfeld.com


   Commercial Food Preparer Class
                                         Commercial Food Preparer Class
   Cuneo Gilert & LaDuca, LLP
                                         Attn: Jonathan W. Cuneo
   Attn: Jonathan W. Cuneo
19                                       Phone: 202-789-3960                             Litigation                   CUD                                     Undetermined
   4725 Wisconsin Ave. NW
                                         Fax: 202-789-1813
   Suite 200
                                         Email: jonc@cuneolaw.com
   Washington, DC 20016

   End Payer Plaintiff Class
                                         End Payer Plaintiff Class
   Wolf Haldenstein Adler Greeman
                                         Attn: Fred Isquith
   & Herz LLP
20                                       Phone: 212-545-4600                             Litigation                   CUD                                     Undetermined
   Attn: Fred Isquith
                                         Fax: 212-545-4653
   270 Madison Avenue
                                         Email: isquith@whafh.com
   New York, NY 10016




2
  A number of direct purchasers have opted to pursue separate, non-class based claims against the Debtors. These plaintiffs and their counsel are listed on Schedule A attached
hereto.




Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims
        01:25621811.1
                     Case 19-12502-LSS      Doc 1    Filed 11/21/19   Page 21 of 25



                                               Schedule A

     Law Firm                                        Plaintiff(s) Represented
     Ahern and Associates, P.C.                         • Winn Dixie
     Attn: Patrick J. Ahern                             • Bi-Lo Holdings
     Willoughby Tower, 8 South Michigan Ave.
     Suite 3600
     Chicago, IL 60603
     Phone: (312) 404-3760
     Fax: (904) 738-8640
     Email: patrick.ahern@ahernandassociatespc.com
     Alston & Bird LLP                                  •   CVS
     Attn: Valarie C. Williams
     1201 West Peachtree Street
     Atlanta, GA 30309
     Phone: (404) 881-7000
     Fax: (415) 243-1000
     Email: valarie.williams@alston.com
     Haynsworth Sinkler Boyd, P.A.                      •   W. Lee Flowers
     Attn: Elizabeth H. Black
     1201 Main Street
     Suite 2200
     Columbia, SC 29201
     Phone: (803) 779-3080
     Email: eblack@hsblawfirm.com
     Kaplan Fox & Kilsheimer LLP                        •   Affiliated Foods, Inc.
     Attn: Robert N. Kaplan                             •   Alex Lee, Inc.
     850 Third Avenue, 14th Floor                       •   Associated Food Stores, Inc.
     New York, NY 10022                                 •   Associated Grocers of New England,
     Phone: (212) 687-1980                                  Inc.
     Fax: (212) 687-7714                                •   Associated Grocers, Inc.
     Email: rkaplan@kaplanfox.com                       •   Bashas’ Inc.
                                                        •   Big Y Foods, Inc.
                                                        •   Brookshire Brothers, Inc.
                                                        •   Brookshire Grocery Company
                                                        •   Certco, Inc.
                                                        •   Dollar Tree Distribution, Inc.
                                                        •   Family Dollar Services, LLC
                                                        •   Family Dollar Stores, Inc.
                                                        •   Fareway Stores, Inc.
                                                        •   Giant Eagle, Inc.
                                                        •   Golub Corporation (Price Chopper)
                                                        •   Greenbrier International, Inc.
                                                        •   Kmart Corporation
                                                        •   K-VA-T Food Stores, Inc. d/b/a Food
01:25621812.1
                   Case 19-12502-LSS   Doc 1   Filed 11/21/19     Page 22 of 25



     Law Firm                                  Plaintiff(s) Represented
                                                      City
                                                  • Marc Glassman, Inc.
                                                  • McLane Company, Inc.
                                                  • Meadowbrook Meat Company, Inc.
                                                  • Merchants Distributors, LLC
                                                  • Schnuck Markets, Inc.
                                                  • SpartanNash Company
                                                  • URM Stores, Inc.
                                                  • Western Family Foods, Inc.
                                                  • Woodman’s Food Market, Inc.
                                                  • 99 Cents Only Stores LLC
     Kenny Nachwalter, P.A.                       • Ahold U.S.A., Inc.
     Attn: William J. Blechman                    • Albertsons Companies, LLC
     1441 Brickell Avenue                         • Delhaize America, LLC
     Suite 1100                                   • H.E. Butt Grocery Company
     Miami, FL 33131                              • Hy-Vee, Inc.
     Phone: (312) 641-3200                        • The Kroger Co.
     Fax: (305) 372-1861
     Email: wblechman@knpa.com
     Nussbaum Law Group, P.C.                      •   Wegmans Food Markets Inc.
     Attn: Linda P. Nussbaum                       •   Krasdale Foods Inc.
     1211 Avenue of the Americas
     40th Floor
     New York, NY 10036
     Phone: (917) 438-9189
     Fax: (212) 681-0300
     Email: lnussbaum@nussbaumpc.com
     Sperling & Slater, P.C.                       •   Dollar General Corporation
     Attn: Joseph M. Vanek                         •   Dolgencorp. LLC
     55 West Monroe Street                         •   Meijer Distribution, Inc.
     Suite 3200                                    •   Meijer, Inc.
     Chicago, IL 60603                             •   Moran Foods, LLC
     Phone: (312) 445-4940                         •   Publix Super Markets, Inc.
     Fax: (312) 641-6492
                                                   •   Super Store Industries
     Email: jvanek@sperling-law.com
                                                   •   SuperValu Inc.
                                                   •   Associated Grocers of Florida, Inc.
                                                   •   Unified Grocers, Inc.
                                                   •   Wakefern Food Corp.




01:25621812.1

                                               2
                     Case 19-12502-LSS   Doc 1   Filed 11/21/19   Page 23 of 25



     Law Firm                                    Plaintiff(s) Represented
     Stueve Siegel Hanson LLP                       • Associated Wholesale Grocers, Inc.
     Attn: Steve N. Six                             • Affiliated Foods Midwest Cooperative,
     460 Nichols Road                                   Inc.
     Suite 200
     Kansas City, MO 64112
     Phone: (816) 714-7100
     Fax: (816) 714-7101
     Email: six@stuevesiegel.com




01:25621812.1

                                                 3
                          Case 19-12502-LSS             Doc 1      Filed 11/21/19        Page 24 of 25



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         BUMBLE BEE PARENT, INC., et al.,1                            Case No. 19-_____ (___)

                                            Debtors.                  (Joint Administration Requested)



                         CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
                          AND LIST OF EQUITY INTEREST HOLDERS PURSUANT
                           TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), AND 7007.1

                          Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of

         Bankruptcy Procedure, Bumble Bee Parent, Inc. and its affiliated debtors and debtors in

         possession in the above-captioned cases (each, a “Debtor” and, collectively, the “Debtors”)

         hereby state as follows:

                        1.         The following Debtors are 100% owned by non-Debtor Clover Leaf
         Seafood S.à.r.l.:

                                       Bumble Bee Parent, Inc.

                          2.       Bumble Bee Holdings, Inc. is 100% owned by Bumble Bee Parent, Inc.

                          3.       Bumble Bee Foods, LLC is 100% owned by Bumble Bee Holdings, Inc.

                          4.       The following Debtors are 100% owned by Bumble Bee Foods, LLC:

                                       Bumble Bee Capital Corp.
                                       Anova Food, LLC




         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC (0146);
         Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-captioned
         Debtors is 280 Tenth Avenue, San Diego, CA 92101.
01:25046142.1
Case 19-12502-LSS   Doc 1   Filed 11/21/19   Page 25 of 25




11/21/2019
